281 U.S. 751
50 S. Ct. 354
74 L. Ed. 1162
Emil HANSEN, Permanent Receiver of Syracuse Sand  Company, Inc., petitioner,v.E. I. DU PONT DE NEMOURS & COMPANY, Inc.1
No. 758.
Supreme Court of the United States
May 5, 1930

1
Mr. Emil Hansen, pro se.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Second Circuit denied.



1
 The order sought to be reviewed here was a denial of motion to retax costs and no opinion thereon was filed in the court below. See, also, 33 F.(2d) 74 and 280 U.S. 589, 50 S. Ct. 37, 74 L. Ed. —.